Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/427,707 filed on 05/31/2019. Claims 1-20 are pending in this communication.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2020, 09/01/2020, 10/14/2020, 06/11/2021 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.

Objection 
The title of the invention is not descriptive. A new title is requested which is clearly indicative of the invention to which the claims are directed to. Nowhere in the claims had the current title terms. The applicant can amend independent claims to include the current title description of the invention or a meaningful title is requested in plain English that reflects the invention claimed in the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter directed toward signal per se.
Independent Claims 1, 10 and 15 are rejected under 35 U.S.C. 101 because it recites "at least one computer-readable storage media having stored computer executable instructions that are executable by the at least one processor ...". Neither claim language nor specification defines 'non-transitory’ or ‘equivalent language’ with computer readable storage medium having stored thereon instructions. Thus, a storage medium having non-transitory computer readable instructions does not make the storage medium non-transitory. Specification discloses in PG-PUB para. 0114 " the disclosed the methods may be practiced by a computer system including one or more processors and computer-readable media such as computer memory, as such as described with reference to the master metadata node, the data volume nodes and the client computing systems". Specification remains exemplary (“may be”) not explicitly defined.
 Dependent claims 2-9, 11-14 & 16-20 are rejected for the same reasons. 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach: this rejection can be overcome by addition of the term ‘non-transitory’ or ‘equivalent language’ with “medium”.
 Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 
MPEP 2106.03(II) explains: “A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category. For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).”


Allowable subject matter
Claims 1-20 will be allowable if 35 USC section 101 is overcome.
The dependent claims which further limit claims 1, 10 and 15 also are allowable by virtue of their dependency. Other objected dependent claims can remain as dependent claim with appropriate claim dependency modification.
Following prior arts are relevant to this application:
Fullbright; John Keith et al. (US 9,383,924 B1) - storage space reclamation on volumes with thin provisioning capability: Techniques for reclaiming storage space are disclosed herein. “A storage space reclamation method includes a storage host creating at least one temporary logical container of data in a storage volume managed by a file system of a host so that a predetermined portion of storage capacity of the storage volume is occupied. A host can be a Cluster Shared Volume (CSV) using an NTFS file system. A CSV is an NTFS volume on a shared disk that is accessible for read and write operations by all nodes within a Windows Server Failover Cluster. CSVs operate by orchestrating metadata I/O operations between the nodes in the cluster via the Server Message Block (SMB) protocol. For each individual temporary file of the plurality of temporary files, the storage host validates that individual temporary file in the file system by setting the valid data length of that individual temporary file without writing zeros or other values to the blocks of that individual temporary file. Thus, the process takes less time than setting a size of the file, because there is no need to write any data into that individual temporary file for it to be validated.”
SELVARAJ; Santhosh et al. (US 2020/0125460 A1) – Method and system for computing a quorum for two node non-shared storage converged architecture: a “failure scenario may be sequence Sp is already written into the local registry file 140b of node 2. During this period where the cluster is down and the two nodes are restarting, node 1 may think that it is the master because inspecting its local registry file 140a and voting file 150a, node 1 will see both a proposed sequence number Sp and a current sequence number Sc stored at both persistent storage locations. However, node 1 will wait until a timeout period expires to allow node 2 the opportunity to restart.”
Reasons of allowance: what is missing from the prior arts is: a technique of access control of a user in a partitioned storage cluster by permitting the user when sequence number matches write request and updating VDL (valid data length) for the storage cluster at a data volume after coordinating with a master metadata volume node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491